FILED
                            NOT FOR PUBLICATION                            AUG 30 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MATTHEW KASPER,                                  No. 10-56527

              Petitioner - Appellant,            D.C. No. 2:10-cv-02673-VAP-
                                                 RNB
  v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM*
CORRECTIONS & REHABILITATION
and KELLY HARRINGTON, Warden,

              Respondents - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                            Submitted August 28, 2013**
                               Pasadena, California

Before: O’SCANNLAIN, BEA, and CHRISTEN, Circuit Judges.

       California state prisoner Matthew Kasper appeals the district court’s order

denying his 28 U.S.C. § 2254 habeas petition. He argues there was insufficient


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence to support his conviction for attempted robbery and assault with a

firearm. We review de novo the district court’s order denying habeas relief. Juan

H. v. Allen, 408 F.3d 1262, 1269 n.7 (9th Cir. 2005). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      When reviewing a challenge to the sufficiency of the evidence, we consider

“whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996, “we apply

the standards of Jackson with an additional layer of deference.” Juan H., 408 F.3d

at 1274 (citing § 2254(d)).

      Petitioner argues the victim’s in-court identification of him was unreliable

and that the victim was not credible. Our review of the record shows there was

sufficient evidence to allow a reasonable fact finder to convict petitioner. It was

the jury’s task to weigh the victim’s credibility. Guy v. City of San Diego, 608

F.3d 582, 585 (9th Cir. 2010). Conflicting evidence was introduced regarding the

description of the suspects, but the victim’s description was consistent with

petitioner’s appearance. And the record contains reasons to doubt the probative

value of the victim’s failure to identify petitioner in a photographic lineup. We


                                          2
must presume the jury “resolved any . . . conflicts in favor of the prosecution.”

Jackson, 443 U.S. at 326.

      Some of the evidence against petitioner was circumstantial. For example,

petitioner admitted he was present at the incident. But the state court’s

determination that the evidence was sufficient to support petitioner’s conviction is

not “contrary to” or “an unreasonable application” of Jackson and is not “based on

an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” § 2254(d). Accordingly, we affirm.

      AFFIRMED.




                                          3